Citation Nr: 0938310	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1956 to February 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
via video conference in September 2009.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a September 2009 Board hearing, the Veteran testified that 
he was exposed to loud noise as a heavy equipment operator 
during service and was not provided with hearing protection.  
The Veteran stated he started experiencing hearing loss and 
ringing in his ears since separating from service.  
Furthermore, he testified he was not given an audiological 
examination during service but has been receiving treatment 
from the VA clinic for the past few years.  See Board hearing 
transcript, dated September 2009.

The Board notes that the Veteran's personnel records and most 
of his service medical records could not be located, possibly 
because they were destroyed in the 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri (NPRC).  In 
such cases, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule due to the absence of possible pertinent service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

With this in mind, it is noted that VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  VA is required to provide a VA medical 
examination in service connection claims when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A VA examination should 
be administered given the Veteran's testimony and the lack of 
service medical treatment records.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The Veteran should be scheduled for a 
VA audiological examination to 
determine the nature and etiology of 
any diagnosed ear disorder, 
specifically hearing loss and tinnitus, 
and the examiner is asked to state 
whether it is at least as likely or not 
that any bilateral hearing loss or 
tinnitus diagnosed is etiologically 
related to service.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and 
this fact should be acknowledged in the 
report.

2.	After completion of the above and any 
additional development deemed 
necessary, the expanded record should 
be reviewed and it should be determined 
if the Veteran's claim can be granted.  
If the claim is not granted, the 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case 
(SSOC), and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


